Citation Nr: 0721814	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  99-22 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 through 
September 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran's 
currently diagnosed asthma manifested in or is related to 
service.

2.  There is no competent medical evidence that the veteran 
has a current diagnosis of pneumonia, or of any residual of 
pneumonia noted in service.

3.  There is no competent medical evidence that the veteran's 
currently-diagnosed duodenal ulcer manifested in or is 
related to service


CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchial asthma 
are not met.  
38 U.S.C.A. § 1131 (West 2005);  38 C.F.R. § 3.303 (2006).  

2.  The criteria for service connection for pneumonia are not 
met.  
38 U.S.C.A. § 1131 (West 2005);  38 C.F.R. § 3.303 (2006).  


3.  The criteria for service connection for a duodenal ulcer 
are not met.  
38 U.S.C.A. § 1131 (West 2005);  38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bronchial 
asthma, pneumonia, and duodenal ulcer.  He contends that all 
three disabilities manifested in service.  The preponderance 
of the evidence, however, is against such a finding.

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1131;  38 C.F.R. § 
3.303(a).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d). For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bronchial Asthma
The veteran has a current diagnosis of asthma.  See December 
1998 VA examination report, and August 2004 statement from 
Dr. Pagan.  The question before the Board is whether this 
current disability manifested in or is related to service.  

The veteran's service medical records show that he was 
treated in February 1956 for bronchitis, in April 1956 for 
pneumonia, and in 1956 and 1957 for a chronic sore throat.  
His June 1955 enlistment examination and August 1957 
separation examination are both negative as to asthma.  Also, 
the February 1957 chest x-ray report shows "normal heart and 
clear lungs."  Thus, there is no in-service diagnosis of 
asthma, but the question becomes whether the bronchitis and 
pneumonia were initial manifestations of his currently 
diagnosed asthma.

In September 1998 and August 2004, Dr. Irizarry submitted 
statements suggesting that the veteran's obstructive lung 
disease, including recurrent acute bronchitis, is "related 
to illness he suffered while he was in military service."  
However, in the same report, Dr. Irizarry, a rheumatologist, 
states that he treats the veteran for lumbar spine pain, 
central canal stenosis, disc herniation, compression of the 
left L3 nerve root, and degenerative osteo-arthritis.  The 
doctor gives no basis for his opinion regarding the veteran's 
respiratory condition, and gives no indication of why he is 
qualified to render such an opinion considering his 
expertise.  He does not indicate that he has reviewed records 
from the veteran's service, which include a negative 
separation examination showing clear lungs.  He does not 
provide information to inform the reader of his opinion as to 
why there is such a long gap (several decades) between the 
episodes in service and the current diagnoses and how this 
affects his opinion.  As such, this opinion is of little use 
in this analysis.  There is no competent medical evidence in 
the claims folder suggesting a nexus between the veteran's 
currently diagnosed asthma and any in-service treatment.

The veteran filed his claim in October 1998, more than forty 
years following service.  There is no medical evidence in the 
file between the date of his service medical records and the 
December 1998 VA examination diagnosing asthma.  The VA 
examination report shows the veteran's reported history of 
asthma since approximately 1958, which the veteran again 
claimed in his September 2000 RO hearing.  However, there is 
no medical evidence in the claims folder showing treatment 
for many years after service to support such a nexus.  In 
fact, the record shows that the veteran was treated in April 
1990 for a torn medial meniscus of the left knee.  At that 
time, it was noted, following examination and chest x-ray, 
that there were clear breath sounds of the lungs and there 
were no acute infiltrates of effusions of the lungs.  The 
first competent medical opinion that the veteran has asthma 
appears in the December 1998 VA examination report, again, 
more than forty years post-service.  Prior to that, 
handwritten notes from Dr. Taclob show treatment for upper 
respiratory infections as early as February 1983.  This is 
thirty years following service and does not rise to the level 
of manifestations sufficient to identify a disease entity, 
not is there sufficient observation to establish chronicity 
at the time.  There is no continuity of symptoms that would 
establish a chronic disability 30 years after service.  The 
fact that there are no records showing complaints or findings 
related to bronchial asthma for so many years is an 
indication that the disability was neither persistent nor 
recurrent; this outweighs the baseless medical opinion 
offered by Dr. Irizarry.  

The only suggestions in the claims folder of a connection 
between the veteran's asthma and his in-service medical 
conditions are the opinion of Dr. Irizarry, discussed above, 
and the veteran's contentions.  The veteran's statements, 
however, are not competent medical evidence of a nexus 
between his current asthma and his in-service bronchitis and 
pneumonia.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Competent 
medical evidence of a medical nexus is required for service 
connection.  The lack of such evidence weighs against the 
veteran's claim.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, given the foregoing, the benefit 
of the doubt rule is inapplicable.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  The veteran's appeal is denied.

Pneumonia
The first element for service connection for pneumonia is a 
current diagnosis.  38 C.F.R. § 3.303(a).  The veteran was 
afforded a VA respiratory examination in December 1998.  He 
was diagnosed at that time with asthma, diabetes mellitus II, 
and discogenic disease.  There was no indication in that 
report that the veteran was suffering from pneumonia or any 
residuals of the disease.  This followed the September 1998 
statement from Dr. Irizarry, discussed above, which contended 
that the veteran suffered from pneumonia since service.  This 
statement was not supported by any medical evidence, or by 
explanation for that matter.  Dr. Irizarry again submitted a 
statement in August 2000 indicating that the veteran's 
"episodes of recurrent bronchial pneumonia" are related to 
illness suffered while he was in military service.  There is 
no basis for the statement that the veteran has had recurrent 
episodes of pneumonia, or that these alleged episodes are 
related to service.  

The record is devoid of evidence that the veteran has treated 
for pneumonia since the one instance recorded in the service 
medical records.  See April 1956 handwritten service medical 
record.  In fact, the record specifically shows that there is 
no evidence of pneumonia the following year.  See February 
1957 chest x-ray.  As such, the only indication of pneumonia 
in the claims folder is the April 1956 note in service.  
There is no indication that the veteran has a current 
diagnosis or other residuals. Without such, service 
connection is not warranted.  38 C.F.R. § 3.303(a).

Duodenal Ulcer
The veteran has a current diagnosis of active duodenal ulcer.  
See December 1998 VA examination report, and June 1999 
statement from Dr. Rivera.  The question is whether this 
current disability manifested in service.  

The veteran's service medical records show no treatment for 
duodenal ulcer, or symptoms thereof.  In fact, the earliest 
diagnosis was in May 1991, more than thirty years after 
service.  See May 1991 report from Dr. Bluestein.  Dr. 
Taclob's records from February 1983 through September 1992 
show treatment for gastritis, but again, the earliest 
diagnosis of a duodenal ulcer is May 1991.  The record is 
devoid of treatment for a gastrointestinal disability in the 
thirty-year span between the veteran's service and the 
initial diagnosis.  In summary, there is no evidence that the 
veteran's duodenal ulcer manifested in service or within 
thirty years after service.  Competent medical evidence of an 
in service incurrence of the claimed disease is required for 
service connection.  38 C.F.R. § 3.303.  The lack of such 
evidence weighs against the veteran's claim.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, given the 
foregoing, the benefit of the doubt rule is inapplicable.  
Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  The veteran's appeal is 
denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish entitlement to service 
connection.  See VA letters to the veteran dated September 
2002, May 2004, October 2004, and June 2006.  The veteran was 
notified of what was necessary to establish his claims, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf.  The October 2004 letter also asked the 
veteran to send VA any pertinent evidence he had in his 
possession.  Thus, these letters satisfied the requirements 
of 38 C.F.R. § 3.159(b)(1) (2006).  While the veteran was not 
informed, other than in the February 2007 Supplemental 
Statement of the Case, of the type of evidence necessary to 
establish an effective date or a disability rating, as is 
required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), these issues are moot considering 
the disposition of these issues on the merits.  Also, any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, and VA and private treatment records have been 
associated with the claims folder.  His claims were remanded 
in February 2004 so that additional private treatment records 
could be obtained.  Records from Doctors Edwardo, Laureno, 
Rosa, and Ferraro were twice requested.  See October 2004 and 
October 2005 VA letters.  The physicians were nonresponsive.  
Additional information was sought from the veteran in June 
2006, but he provided no additional information.  As such, 
all private treatment records available appear to be 
associated with the claims folder at this time.  His Social 
Security Administration file, and the transcript from his 
September 2000 RO hearing, are also of record.  His service 
medical records are of record, despite the initial thought 
that they were destroyed by fire.  The veteran has been 
afforded several opportunities, but has not notified VA of 
any additional available relevant records with regard to his 
claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for bronchial asthma is 
denied.

Entitlement to service connection for pneumonia is denied.

	(CONTINUED ON NEXT PAGE)

Entitlement to service connection for duodenal ulcer is 
denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


